Citation Nr: 1309297	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left eye caused by VA hospitalization or medical or surgical treatment beginning on September 27, 2002. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active service from January 1951 to October 1952 and from August 1954 to August 1957. 

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in August 2010 and February 2011.  This matter was originally on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2010, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In December 2010, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  The Veteran was asked whether he wanted another hearing before a Veterans Law Judge who would ultimately decide his appeal, but he responded in December 2010 that he did not want another hearing.  See 38 C.F.R. § 20.707.

In September 2012, the Veteran submitted additional treatment records which were accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

The Veteran's cataract surgery on his left eye at a VA medical center (VAMC) in September 2002 did not cause any additional disability, to include retinal detachment or glaucoma.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 U.S.C. § 1151 for additional disability as a result of left eye cataract surgery have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's August 2010 Remand, the Appeals Management Center (AMC) obtained identified VA treatment records and provided a VA examination in September 2010.  Pursuant to the Board's February 2011 Remand, the AMC attempted to obtain relevant consent forms for the procedures and treatments at issue, obtained an addendum to the September 2010 VA examination report, and readjudicated the Veteran's claim in a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been at the very least substantial compliance with the Board's August 2010 and February 2011 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA has met all statutory and regulatory notice and duty to assist provisions.  An August 2006 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's VA medical treatment records and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, while the Board remanded the Veteran's claim in an effort to obtain records from the Veteran's September 2002 cataract surgery, no consent forms were located.  

VA will make as many requests as are necessary to obtain relevant records from a Federal Department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Here, the Board concludes that such a search would be futile as all possible searches appear to have been undertaken without success, and the Veteran was notified of this, but did not respond.  Therefore, a remand is not necessary to seek any treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available, but not part of the claims file.  

Moreover, during the June 2010 Board hearing, the acting Veterans Law Judge explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in February 2007 and September 2010.  38 C.F.R. § 3.159(c)(4).  In addition, VA medical opinions were obtained in April 2011 and December 2012.  When VA provides an examination or medical opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, because the earlier medical opinions had not fully addressed the issue on appeal, the Board obtained the additional December 2012 VHA opinion.  The medical professional reviewed the claims file, and fully addressed the question of whether the Veteran has any additional disability caused by the VA treatment on September 27, 2002.  Moreover, the doctor provided a rationale for his opinion which was bolstered by research in the medical literature.  Thus, the December 2012 VA report is thorough, and provides an adequate basis for this decision. 

In January 2013, the Veteran's representative argued that the December 2012 VHA opinion was inadequate and needed to be returned for corrective action.  The Board disagrees.  The representative made essentially two arguments.  

First, he noted that the doctor had cited to an "attached" medical study, but the representative noted that the study had not in fact been attached.  The Board concurs that the cited study does not appear to have been attached, and is not of record.  However, this amounts to no more than harmless error and its omission does not actually prejudice the Veteran or render the opinion inadequate.  It is true that the doctor used the medical study as a basis for his conclusion.  However, it is the doctor's interpretation of the study to reach his conclusion that is relevant to the adjudication of this claim.  That is, the absence of the study in the claims file does not affect the credibility or probative value of the opinion itself, and there is no allegation that the doctor misquoted or improperly used the study.  The opinion was provided by a doctor who was eminently qualified to provide the opinion based on training and expertise, as established by his extensive resume that was attached.  Moreover, neither the Board, nor the representative, is medically qualified to independently interpret the study, as such would be tantamount to providing an unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (although the Board may permissibly draw "inference[s] based on the evidence," any inference resulting in a medical determination must be independent and cited; otherwise, it is an impermissible medical inference in violation of Colvin).  As such, the opinion, standing alone, is sufficient, even absent a copy of the cited study, to address the issue on appeal; and the study's absence does not render the opinion inadequate.

Second, the representative argued that while the doctor had opined that the Veteran's retinal detachment was not the result of carelessness, etc. on VA's part, he did not provide any rationale for such a conclusion.  The Board has reviewed this contention but finds that it too does not render the opinion inadequate for rating purposes.  Looking at the question that was asked by the Board, the doctor had to first determine if the VA treatment in any way caused the subsequent retinal detachment.  The doctor concluded that it did not.  However, only if the treatment caused the retinal detachment would it have become necessary for the doctor to address whether the treatment was careless or negligent etc.  In fact the second question was styled as "If [the answer to question one is] yes...", but here, the doctor found that the answer to question one was no.  As such, there was no need for him to even answer question two or three, much less provide any rationale.  The representative also suggested that the doctor had also provided insufficient rationale for the third question as to reasonable foreseeability.  However, because it is not shown that the Veteran's retinal detachment was caused by his VA treatment, the Board does not ultimately have to address the issue of foreseeability.

As described, the Board finds that the VHA opinion was fully adequate in that the doctor reviewed the claims file and based on his experience and training rendered a well-supported opinion that fully addressed the questions presented by the Board. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

38 U.S.C.A. § 1151 Claim

With respect to claims filed on or after October 1, 1997 (such as this one), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was:  (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's -- or, in appropriate cases, the Veteran's representative's -- informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

The Federal Circuit recently summarized the requirements for compensation under 38 U.S.C.A. § 1151 in Viegas v. Shinseki, No. 2012-7075 (Fed. Cir. Jan. 31, 2013):  

First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct." Id.  § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by the VA or in a VA facility.  Id. § 1151(a)(1).  Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the [VA]," or "an event not reasonably foreseeable." Id. §§ 1151(a)(1)(A), 1151(a)(1)(B).  

Section 1151 thus contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from the VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  Id. § 1151(a).

As such, it must be shown that the additional disability, in this case the retinal detachment, was caused by the VA treatment and/or surgery.

The Veteran contends that he has deterioration of left eye visual acuity due to the combination of cataract surgery, retinal detachment surgery, and subsequent treatment.  Specifically, the Veteran contends that the September 2002 cataract surgery caused the retinal detachment which required additional VA surgery and treatment in November 2003 and April 2004.

A September 2002 Operation Report shows that the Veteran underwent phacoemulsification with intraocular lens implantation of the left eye at a VA medical center.  Topical anesthesia was administered.

Because of chronic macula off retinal detachment in the left eye, in November 2003, the Veteran underwent left eye pars plana vitrectomy, removal of subretinal bands, draining retinotomy, retinal detachment, indirect laser retinal photocoagulation, sclera buckle encircling band, and silicone oil vitreous substitute.  Because of silicone oil fill of the left eye, in April 2004, the Veteran underwent pars plano vitrectomy, silicone oil removal, and anterior chamber wash out.

The Veteran essentially contends that following his VA eye surgery in 2002, he developed a detached retina, and he believes that such should constitute an additional disability caused by VA.  Several medical opinions have been obtained to address the Veteran's contentions.

The Veteran underwent VA examination in February 2007 at which the examiner noted that the Veteran had an uneventful cataract surgery of the left eye on September 27, 2002 and that according to the operative report, there were no complications.  The Veteran's best corrected visual acuity in the left eye was 20/25 in November 2002 and 20/40 in April 2003.  The examiner noted that the Veteran presented to VAMC with vitreous hemorrhage and possible retinal detachment in August 2003 and September 2003 and was referred to Birmingham VAMC for retina evaluation.  Vision was 20/200 left eye.  The Veteran was seen at VA Birmingham on November 19, 2003 and November 25, 2003 with diagnosis of chronic macula off rhegmatogenous retinal detachment with evidence of PVR of the left eye.  Vision was "count fingers at five feet with no improvement with pinhole."  Surgical correction was recommended.  The Veteran underwent pars plana vitrectomy with scleral buckle, retinal detachment repair and silicone oil placement on November 26, 2003.  Silicone oil was removed in April 2004.  Best corrected vision left eye was 20/100 in March 2005, and the retina was attached.  

The examiner noted that the Veteran's vision in the left eye was most likely the result of his chronic macula off retinal detachment and less likely as not caused by treatment for retinal detachment and was not a result of his treatment for glaucoma.  The Veteran's best corrected vision in the left eye was good six months after cataract surgery and did not decline until he developed the retinal detachment.  

The Veteran underwent VA examination in September 2010.  The examiner noted that the Veteran was 80 year old and that he had had cataract extraction in both eyes in 2002 with intraocular lens implants.  The examiner noted that the Veteran's initial evaluation at the Birmingham VA Hospital was November 19, 2003 at which time he was found to have rhegmatogenous retinal detachment of the left eye; that this was repaired with vitrectomy and silicone oil insertion as well as scleral buckle in November 2003; and that the silicone oil was removed in April 2004.  The examiner noted that the Veteran had been treated for glaucoma for many years, that he did have some laser treatment at the time of his retinal detachment surgery, and that he had worn glasses for 12 years.  After physical examination of the Veteran, he was diagnosed as having bilateral pseudophakia; rhegmatogenous retinal detachment status post vitrectomy, sclera buckle, silicone place and removal, and internal laser; refractive error and presbyopia.

The examiner opined, 

Rhegmatogenous retinal detachment occurs at a rate of 5/100,000 in the general population, but occurs more frequently in approximately 7/1000 after cataract extraction.  This is quoting an article called "Biostatistical Analysis of Pseudophakic and Phakic Retinal Detachments/The Seminar in Ophthalmology."  As noted above, retinal detachment occurs more frequently after cataract extraction.  I could not find an informed consent for either cataract operation.  The retinal detachment in current eye disability was not caused by VA carelessness, negligence, lack of proper skill, error in judgment or similar instance in fault in furnishing this medical treatment.  It is not [] a[]foreseeable event for a particular patient, but does occur more frequently after cataract extraction.  ...  It is less likely than not that the cataract extraction cause[d] the retinal detachment.     

In an April 2011 VA medical opinion, the examiner who conducted the September 2010 VA examination essentially indicated that the Veteran's left eye disabilities included pseudophakia, retinal detachment left status post repair, glaucoma, and refractive error and presbyopia.  The examiner stated, 

As previously stated, the current retinal detachment increases after cataract extraction or any surgical eye procedure, but this is predictable in any one patient and, ... it cannot be specifically determined that any of the procedures caused the retinal detachment; from the records submitted to me it is less likely than not caused by VA treatment, because, 1) There is no evidence of carelessness, negligence, lack of proper skill, error, judgment or similar incidents that fall on the part of the VA in furnishing this medical treatment in any of the records I have access to and B) This was probably the result of an event that was not reasonably foreseeable, specifically considering that it is the type of risk that a reasonable health care provider would have disclosed as part of the procedure for informed consent.  Since I do not have the informed consents for the VA in Montgomery, I suggest that you obtain copies of the informed consents from the cataract surgery that was performed in 2002 in Montgomery to determine what was disclosed and another opinion was requested to identify the specific evidence with C-file, history and exam and B) rationale as previously noted, incidents of retinal detachment after eye surgical procedures is increased, but is not predictable, therefore 3D, retinal detachment is likely as not caused by a result of cataract extraction.

In November 2012, the Board referred the case for a medical expert opinion to determine whether the Veteran's cataract surgery in September 2002 caused his retinal detachment.  In January 2013, the Board received the medical expert's opinion (dated in December 2012) that it was not at least as likely as not that the Veteran's cataract surgery caused his retinal detachment.  The expert noted, 

Trans Am Ophthalmol Soc. 2006; 104:  167-175.  Risk of retinal detachment after cataract extraction, 1980-2004:  a population-based study.  Erie JC, Raecker ME, Baratz KH, Schleck CD, Robertson DM.  Departments of Ophthalmology, Mayo Clinic College of Medicine, Rochester, Minnesota, USA.  "The cumulative probability of retinal detachment (RD) after extracapsular cataract extraction (ECCE) and phacoemulsification was 0.27%, 0.71%, 1.23%, 1.58%, and 1.79% at 1, 5, 10, 15, and 20 years after surgery.

The expert reviewed the record and specifically opined that the Veteran's cataract surgery did not cause his subsequent retinal detachment.  

As noted above, the February 2007 VA examiner opined that the Veteran's vision in the left eye was most likely the result of his chronic macula off retinal detachment and less likely as not caused by treatment for retinal detachment and was not a result of his treatment for glaucoma.  The September 2010 VA examiner opined that is was less likely than not that the cataract extraction caused the retinal detachment.  She reiterated her position in an April 2011 addendum medical opinion.  The VA medical expert noted in January 2013 that it was not at least as likely as not that the Veteran's cataract surgery caused his retinal detachment.     

Thus, there is one medical opinion that the Veteran's loss of visual acuity in his left eye is due to retinal detachment and two medical opinions essentially that there was less than a 50 percent probability that the cataract surgery caused the retinal detachment.  Notably, none of the medical opinions of record appear to conclude that the Veteran's VA surgery caused his retinal detachment. 

The Veteran has asserted that the decrease in visual acuity in his left eye occurred subsequent to his left eye cataract surgery and left eye retinal detachment surgeries; and he is considered competent to attest to factual matters of which he has first-hand knowledge, such as the temporal element of when he noticed the decrease in his visual acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, competent to render an opinion as to the cause or etiology of any current decreased visual acuity because he does not have the requisite medical knowledge or training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 74   (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Thus, far more probative weight is placed on the opinions of the competent health care specialists who considered the Veteran's lay reports but also reviewed the claims file including previous opinions and results of diagnostic tests, and concluded that it was less likely that the Veteran's cataract surgery caused his retinal detachment which then caused his decrease in visual acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

It does not appear that the Veteran has an additional disability, in that to determine whether a veteran has incurred a "qualifying additional disability," the VA compares a veteran's physical condition immediately prior to the beginning of the hospital care or medical treatment in which the claimed injury was sustained with his condition at the conclusion of such care or treatment.  See 38 C.F.R. § 3.361(b); Viegas, at fn 1.  Here, the retinal detachment did not occur for a number of months after the initial surgery.  However, even if it were conceded that the retinal detachment was an additional disability, the critical question is a causal one, that is, whether the VA surgery caused the retinal detachment.

Significantly, the Veteran has produced no competent medical evidence to support such a conclusion.  As described above, the only competent evidence of record in his case weighs unequivocally against such a conclusion. 

In addition, regardless of whether the claims file contains a signed consent form for the left eye cataract surgery that took place in September 2002, the competent medical evidence of record has established that the Veteran's retinal detachment was not caused by, or otherwise as a result of, his left eye cataract surgery.  No complications from the surgery were noted, and the Veteran's subsequent diminished visual acuity has not been shown to have been caused by the left eye cataract surgery.  Therefore, any lack of consent at this point is found to be at best harmless error.  Moreover, the evidence of record does show that the Veteran did sign a consent form with regard to the September 2002 left eye cataract surgery.  

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b).  Therefore, the Veteran's claim is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


